                                                        United States District Court                                          JS-3
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             CR 16-258-DMG

Defendant     ELYSE MARIAH DE LA SOTA                                       Social Security No.
      Elyse Maria Delasota; Elyse Marhiah Delasota;
                                                                            (Last 4 digits)
akas: Elyse M. De La Soto; Elyse Mariah De La Sota

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                MONTH      DAY     YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.    NOV         7      2018


 COUNSEL                                                               Humberto Diaz, Appointed
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.      NOLO                   NOT
                                                                                                            CONTENDERE               GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Conspiracy to Possess Stolen Mail in violation of Title 18 U.S.C. § 371 as charged in Count 1 of the First Superseding
          Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby placed on
  ORDER   PROBATION for a term of: ONE (1) YEAR.


         It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.

         Pursuant to Guideline Section 5E1.2(a), all fines are waived as the Court finds that the defendant has established that she is unable to
pay and is not likely to become able to pay any fine.

        Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby placed on PROBATION
on Count 1 of the 2-Count First Superseding Indictment for a term of ONE (1) YEAR under the following terms and conditions:

         1.   The defendant shall comply with the rules and regulations of the United States Probation Office and General Order 18-10;

         2.   The defendant shall not commit any violation of federal, state, or local law or ordinance;

         3.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within
              15 days after the entry of judgment and at least two periodic drug tests thereafter, not to exceed five tests per month, as directed
              by the Probation Officer;

         4.   The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes urinalysis, breath,
              and/or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using illicit drugs and abusing
              prescription medications during the period of supervision;

         5.   As directed by the Probation Officer, the defendant shall pay all or part of the costs of treatment for narcotics addiction or drug
              dependency to the aftercare contractor during the period of community supervision, pursuant to 18 U.S.C. § 3672. The defendant
              shall provide payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
              payment will be required;

         6.   During the period of community supervision, the defendant shall pay the special assessment in accordance with this judgment’s
              orders pertaining to such payment;



CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 5
USA vs.        ELYSE MARIAH DELASOTA                                            Docket No.:      CR 16-258-DMG

          7.    The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or any other form
                of identification in any name, other than the defendant's true legal name, nor shall the defendant use, any name other than her true
                legal name without the prior written approval of the Probation Officer; and

          8.    The defendant shall cooperate in the collection of a DNA sample from the defendant.

         The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider to facilitate the
defendant’s drug dependency treatment. Further redisclosure of the Presentence Report by the treatment provider is prohibited without the
consent of the Court.

          The Court dismisses all remaining counts of the underlying indictment as to this defendant.

          The bond is exonerated as to this defendant.

          The Court informs the defendant of her right to appeal.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           November 8, 2018
           Date                                                     Dolly M. Gee, United States District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                    Clerk, U.S. District Court




           November 8, 2018                                   By    /s/ Kane Tien
           Filed Date                                               Deputy Clerk




CR-104 (docx 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 5
USA vs.     ELYSE MARIAH DELASOTA                                                Docket No.:       CR 16-258-DMG


The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant shall not commit another Federal, state or local            10.   the defendant shall not associate with any persons engaged in
       crime;                                                                          criminal activity, and shall not associate with any person
2.   the defendant shall not leave the judicial district without the written           convicted of a felony unless granted permission to do so by the
       permission of the court or probation officer;                                   probation officer;
3.   the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at
       court or probation officer and shall submit a truthful and complete             any time at home or elsewhere and shall permit confiscation of
       written report within the first five days of each month;                        any contraband observed in plain view by the probation officer;
4.   the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;
5.   the defendant shall support his or her dependents and meet other          13.   the defendant shall not enter into any agreement to act as an
       family responsibilities;                                                        informer or a special agent of a law enforcement agency without
6.   the defendant shall work regularly at a lawful occupation unless                  the permission of the court;
       excused by the probation officer for schooling, training, or other      14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s
7.   the defendant shall notify the probation officer at least 10 days prior           criminal record or personal history or characteristics, and shall
       to any change in residence or employment;                                       permit the probation officer to make such notifications and to
8.   the defendant shall refrain from excessive use of alcohol and shall               conform the defendant’s compliance with such notification
       not purchase, possess, use, distribute, or administer any narcotic              requirement;
       or other controlled substance, or any paraphernalia related to such     15.   the defendant shall, upon release from any period of custody, report
       substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
9.   the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
       are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 3 of 5
USA vs.     ELYSE MARIAH DELASOTA                                                Docket No.:     CR 16-258-DMG



     The defendant will also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

         The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
§3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or
the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for
probation 18 U.S.C. §3563(a)(7).

          Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, shall be disclosed to the Probation Officer upon request.

        The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 5
USA vs.     ELYSE MARIAH DELASOTA                                              Docket No.:        CR 16-258-DMG



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
